DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendment
1.		Applicant's arguments/amendments received on March 11, 2021 have been carefully considered but they are not persuasive because the teaching of the cited references read on the rejected claims (1-3, 8-11, and 15-18) as set forth in the previous rejection. Therefore, the finality of this Office Action is deemed proper.
Contrary to the assertions at pages 7 - 8 of the Arguments, claims 1-3, 8-11, and 15-18 are not patentable. 
During examination, the USPTO must give claims, specifically independents claims, their broadest reasonable interpretation. 
Re claims 1, 8, 11, and 15-18: Applicant argues Habibi (US 2003/0144765) does not teach the limitation “acquiring angle information relating an angle of an object from one or more images of object, and generating dictionary data based on such one or more images and the angle information”. However, the Examiner respectfully disagrees with Applicant’s assertion that Habibi does not teach the claimed limitation. Contrary to Applicant’s assertion, the Examiner is of the opinion that Habibi teaches selecting set of at least 6 visible features from the object’s image and determining the position of the features in the image, and features can be edges, holes, corners, blobs, or simply a region of the image, and acquiring image is processed to extract the calibration points from the image, and calculating the 3D position of each feature of object and 3D coordinates of the 
In addition, Habibi teaches the claimed limitation acquiring angle information (selecting set of at least 6 visible features from the object’s image and determining the position of the features in the image, and features can be edges, holes, corners, blobs, or simply a region of the image, and acquiring image is processed to extract the calibration points from the image, and calculating and estimating the 3D position of each feature of object and 3D coordinates of the features are transposed into that space) for angle of object in each image based on second image and dictionary data (with the positions of features from image and their corresponding positions in object space as calculated in the 
Applicant’s attention is directed to the rejection below for the reasons as to why this limitation is not patentable.

Claim Rejections - 35 USC § 102
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.		Claims 1-3, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habibi et al. (US 2003/0144765).
		Regarding claim 1, Habibi teaches that one or a plurality of information processing apparatuses that individually or cooperatively realize functions including a first image acquisition function of acquiring a first image of an object (pages 6-7, claim 
Regarding claim 2, Habibi teaches that the dictionary data includes elements generated based on a plurality of images of the object different from each other and the angle information common to the plurality of images (pages 6-7, Fig. 2, 3, claims 1, 2, abstract, and page 1, paragraphs 4 – pages 2, paragraphs 54, where teaches carrying the object finding and positioning by capturing and acquiring a plurality of images of an object for image acquisition, and selecting at least 6 visible features from the image and calculating the 3D position of each feature for angle of object in each image). 
Regarding claim 3, Habibi teaches that holding means holding the object, wherein in the angle information acquisition function, the angle information indicating the angle of the object held by the holding means is acquired from the holding means (pages 6-7, claims 1, 2, Fig. 2, 5, pages 3, paragraphs 96 – pages 4, paragraphs 98, and page 1, paragraphs 4 – pages 2, paragraphs 54, where teaches. 
Regarding claim 8, Habibi teaches all the limitation as discussed in claims 1 and 2. Furthermore, Habibi further teaches that a processor (Fig. 1) that realizes functions including an image acquisition function of acquiring a plurality of images of an object different from each other (pages 6-7, Fig. 2, 3, claims 1, 2, pages 2, paragraphs 64, and page 1, paragraphs 4 – pages 2, paragraphs 54, where teaches control device or processor for carrying the object finding and positioning by capturing and acquiring a plurality of  
Regarding claim 9, Habibi teaches all the limitation as discussed in claims 1 and 2. Furthermore, Habibi further teaches that the plurality of images include a plurality of images under different environmental conditions in capturing the plurality of images (pages 6-7, Fig. 2, 3, claims 1, 2, abstract, and page 1, paragraphs 4 – pages 2, paragraphs 54, where teaches carrying the object finding and positioning by capturing and acquiring a plurality of images of an object for image acquisition, and selecting at least 6 visible features from the image and calculating the 3D position of each feature for angle of object in each image). 
claim 10, Habibi teaches that the environmental conditions include arrangement (all these coordinates are rearranged in a space connected to object) of a background or light (pages 4, paragraphs 109 – 113 and Fig. 2, 3). 
Regarding claim 11, Habibi teaches all the limitation as discussed in claims 1 and 8.
Regarding claim 15, Habibi teaches all the limitation as discussed in claims 1 and 8.
Regarding claim 16, Habibi teaches all the limitation as discussed in claims 1 and 8.
Regarding claim 17, Habibi teaches all the limitation as discussed in claims 1 and 8.
Regarding claim 18, Habibi teaches all the limitation as discussed in claims 1 and 8.
Allowable Subject Matter
4. 		Claims 5 - 7 are allowed. 
Claims 5 - 7 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 5 - 7. 
As recited in independent claim 5, none of the prior art of record teaches or fairly suggests that a jig operable to be attached to a platform device, the platform device including a base portion that rotates about a first axis, a pair of supports fixed at positions symmetric with respect to the first axis on the base portion, a pair of arms connected to the pair of supports, respectively, so as to be pivotable about a second axis orthogonal to the first axis, on an opposite side of the base portion, a holder fixed between edges of the 
	
5.		Claims 4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the angle estimation function includes a function of pruning the dictionary data based on the second image, a function of matching the second image with the pruned dictionary data, and a function of estimating the angle based on a result of the matching” as specified the claims.
6.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ITO (US 2017/0251911) discloses Imaging System.
Choi et al. (US 2015/0015730) discloses Apparatus and Method for Obtaining Image.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
June 2, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649